UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

FREDERICK DIAZ,

                                 Plaintiff,

              -v-                                        9:15-CV-776
                                                         (DNH/DJS)

STEPHANIE PELO, Grievance Supervisor,
Great Meadow Correctional Facility; C. FRASER,
Sergeant, Great Meadow Correctional Facility;
KENNETH MCKEIGHAN, Industry
Superintendent, Great Meadow Correctional
Facility; RODNEY EASTMAN, Deputy
Superintendent of Security, Great Meadow
Correctional Facility; CHRISTOPHER MILLER,
Superintendent, Great Meadow Correctional
Facility; and RACHEL A. YOUNG, Acting
Director of the Office of Guidance & Counseling,

                                 Defendants.

--------------------------------

APPEARANCES:

FREDERICK DIAZ
86-B-2129
Plaintiff pro se
Elmira Correctional Facility
P.O. Box 500
Elmira, NY 14902

HON. ERIC T. SCHNEIDERMAN                          RYAN L. ABEL, ESQ.
New York State Attorney General - Albany           Ass't Attorney General
Attorney for Defendants
The Capitol
Albany, NY 12224


DAVID N. HURD
United States District Judge
                                      DECISION and ORDER

        Pro se plaintiff Frederick Diaz brought this civil rights action pursuant to 42 U.S.C.

§ 1983. On February 15, 2019, the Honorable Daniel J. Stewart, United States Magistrate

Judge, advised by Report-Recommendation that defendants' motion for summary judgment

be granted in part and denied in part and that plaintif f's cross-motion for summary judgment

be denied. Plaintiff and defendant Young timely filed objections to the Report-

Recommendation.

        Based upon a de novo review of the portions of the Report-Recommendation to which

the parties objected, the Report-Recommendation is accepted and adopted in all respects.

See 28 U.S.C. § 636(b)(1).

        Therefore, it is

        ORDERED that

        1. Defendants' motion for summary judgment is GRANTED in part and DENIED in

part;

        2. Defendants' motion for summary judgment with respect to plaintiff's due process

claim against defendant Young is DENIED and that claim will proceed to trial;

        3. Defendants' motion for summary judgment with respect to all other claims is

GRANTED;

        4. The following claims are DISMISSED:

        a. due process claim against defendant Pelo for deduction of $1,660.20 from

        plaintiff's inmate account;

        b. retaliation claim against defendants Pelo and Young for deducting $1,660.20 from

        plaintiff's inmate account;

                                                 2
      c. retaliation claim against defendants Fraser and Eastman for issuing plaintiff a false

      IPC report;

      d. due process claim against defendant McKeighan regarding the IPC and IGRC

      impeachment hearings;

      e. retaliation claim against defendant McKeighan for affirming plaintiff's IPC

      placement;

      f. retaliation claim against defendants Eastman and Miller for upholding plaintiff's IPC

      placement; and

      g. retaliation claim against defendant Pelo for issuing plaintiff a false misbehavior

      report;

      5. Plaintiff's cross-motion for summary judgment is DENIED;

      6. Trial on the sole remaining due process claim against defendant Young is

scheduled for Tuesday, August 6, 2019, in Utica, New York with pre-trial papers due on or

before 12:00 p.m. on Tuesday, July 23, 2019; and

      7. Plaintiff's prior request for pro-bono trial counsel, ECF No. 58, is considered

renewed and GRANTED and counsel will be assigned in due course.

      IT IS SO ORDERED.




Dated: March 28, 2019
       Utica, New York.


                                              3
